—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (R. Goldberg, J.), dated August 18, 1997, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment, as there was no evidence to establish that the defendant either created or had actual or constructive notice of the condition which allegedly caused the plaintiff to slip and fall (see, Goldman v Waldbaum, Inc., 248 AD2d 436; Gaeta v City of New York, 213 AD2d 509; Bradish v Tank Tech *616Corp., 216 AD2d 505; Pirillo v Longwood Assocs., 179 AD2d 744).
The plaintiffs contention that the defendant’s motion for summary judgment was premature is without merit (see, Douglas Manor Assn. v Alimaras, 215 AD2d 522, 524). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.